DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 42.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the bottom of page 16 reads.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to disclose both the upper and lower components being coated in a polymer adhesive as claimed in claim 10. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 4-12 been renumbered 5-13.

Claim 1 objected to because of the following informalities:  the end of line 13.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the end of line 3 of the claim the semi-colon should be a period.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the end of line 3 of the claim the semi-colon should be a period.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  there are two claim 4's making the different claims indistinguishable.  Appropriate correction is required.
For the purposes of examination, the first claim 4 at the top of page 2 shall hereby be referred to as claim 4.1 and the second claim 4 shall hereby be referred to as claim 4.2.
Claim 4is objected to because of the following informalities:  the period in line 2 of the claim should be replaced with a semi-colon, claims are to be written in a single sentence.  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  there is no punctuation at the end of the claim, a period should be inserted after the word "purpose”.  Appropriate correction is required.
Claims6&10 are objected to because of the following informalities:  claims 5 & 9 are patentability indistinct from each other, they are identical and should only be claimed once.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the end of line .  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  the end of line 15 of the claim the semi-colon should be a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, & 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “an object which is intended to be submerged in a marine environment” in lines 2-3 of the claim which implies that the object is not submerged as claimed in line 13 of claim 1 (on which claim 2 is dependent) thus rendering the claim indefinite.
Claim 3 
Claim 5 recites the limitation "said mounting component" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the mounting component will be recognized as the lower component.
Claim 5 recites the limitation "the" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 5recites the limitation "the" in line .  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the receiver component will be recognized as the upper component.
Claim 5 recites the limitation "said " in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said mounting component" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the mounting component will be recognized as the lower component.
Claim 6 recites the limitation "the" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 6recites the limitation "the" in line .  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the receiver component will be recognized as the upper component.
Claim 6 recites the limitation "the" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 6
Claim 7 recites the limitation "the" in line .  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the receiver component will be recognized as the upper component.
Claim 8 recites the limitation "said mounting component" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the mounting component will be recognized as the lower component.
Claim8 recites the limitation "the" in line .  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the receiver component will be recognized as the upper component.
Claim 9 recites the limitation "said mounting component" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the mounting component will be recognized as the lower component.
Claim 9 recites the limitation "said " in line .  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the receiver component will be recognized as the upper component.
Claim 10 recites the limitation "said mounting component" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the mounting component will be recognized as the lower component.
Claim 10 recites the limitation "the" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 10
Claim 10 recites the limitation "the" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “said components” however, it is unclear which components are being called out, thus rendering the claim indefinite. For the purposes of examination the examiner will interpret this limitation as both the upper and lower components.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2(1) fails to further limit the scope of claim 1. The definition of the word “affixed” in line 2 of claim 2 is boarder than the word “fixed” utilized in line 13 of claim 1 (on which claim 2 is dependent), therefore failing to further limit the scope set forth in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-9, & 11-13 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Amblard (US 20050022749 A1).
For claim 1; Amblard teaches a two-component apparatus for mechanically attaching live sessile marine organisms to an underwater object comprising: 
an upper component (figs. 2-7 (14)) and a lower component (figs. 2-7 (16)) (fig. 2-7 & paragraph [0053]); 
said upper component is portable (paragraph [0119]; if the upper and lower heads are attached by screw or snap-fastening the upper component is removable from the lower component thus making the upper component portable); 
said upper component comprising a living sessile organism (figs. 1-7 (8)) which said organism is permanently attached to said upper component (paragraphs [0054] & [0052]) by means of chemical adhesive (paragraph [0052]); 
said upper component comprising physical features compatible with corresponding features of said lower component suitable for the mechanical joining of said upper component to said lower component (paragraphs [0019], [0121]-[0123], & [0126]); 
said lower component comprising physical features compatible with corresponding features of said upper component suitable for the mechanical joining of said lower component to said upper component (paragraphs [0019], [0121]-[0123], & [0126]); 
said lower component is permanently fixed to an object submerged in a marine environment (paragraph [0073]).
For claim 2; Amblard teaches all limitations as stated above.
Amblard further teaches a two-component apparatus for mechanically attaching live sessile marine organisms to an underwater object wherein; said lower component is permanently affixed to an object which is intended to be submerged in a marine environment (paragraph [0073]).
For claim 3; Amblard teaches all limitations as stated above.
Amblard further teaches a two-component apparatus for mechanically attaching live sessile marine organisms to an underwater object wherein: said lower component is incorporated into the form of an object which is intended to be submerged in a marine environment (paragraph [0073]).
For claim 4; Amblard teaches all limitations as stated above.
Amblard further teaches a two-component apparatus for mechanically attaching live sessile marine organisms to an underwater object wherein: 
said lower component comprising a plurality of said compatible features (paragraphs [0019], [0121]-[0123], & [0126]); 
said features comprising mechanical joinery to a plurality of said upper components (paragraphs [0019], [0121]-[0123], & [0126]); 
said lower component comprising of a form (fig. 2-7 (16)), a portion of which cantilevers outward from said component's anchoring point thereby creating spaces suitable for habitat (paragraphs [0068], [0119], & [0122]).
For claim 5; Amblard teaches all limitations as stated above.
Amblard further teaches a two-component apparatus for mechanically attaching live sessile marine organisms to an underwater object wherein: a portion of said mounting component comprising a male threaded appendage (paragraph [0124]) suitable for mechanically mating with, and joining to, the receiver threaded sleeve which is suitable for mechanically mating with, and joining to, the receiver component of said attachment apparatus which has a similarly sized female threaded appendage (paragraph [0123]) suitable for such purpose (paragraphs [0124], [0123], & [0126]).
For claim 8; Amblard teaches all limitations as stated above.
Amblard further teaches a two-component apparatus for mechanically attaching live sessile marine organisms to an underwater object wherein: a portion of said mounting component comprising a male snap lock appendage (fig. 7 (16)) suitable for mechanically mating with and fixing to the receiver component of the apparatus (paragraph [0112]) comprising a sized female sleeve suitable for gripping (paragraph [0126]) said appendage when appendage is inserted into said sleeve (paragraph [0113]).
For claim 9; Amblard teaches all limitations as stated above.
Amblard further teaches a two-component apparatus for mechanically attaching live sessile marine organisms to an underwater object wherein: a portion of said mounting component comprising a male twist lock appendage (paragraph [0124]) suitable for mechanically mating with and fixing to said receiver component of the apparatus comprising a sized female sleeve 
For claim 11; Amblard teaches all limitations as stated above.
Amblard further teaches a two-component apparatus for mechanically attaching live sessile marine organisms to an underwater object wherein: a portion of said components comprising a partial coating of a polymer adhesive (paragraph [0020]; cyanoacrylate and epoxy adhesives or polyepoxides are both polymer based adhesives) prior to joining (paragraph [0123]; when (19) is secured to (23) both the upper (14) and lower (16) components will be partially coated with a polymer based adhesive).   
For claim 12; Amblard teaches a two-component apparatus for temporarily mechanically attaching live sessile marine organisms to a transportable object comprising: 
an upper component (fig. 6 (14) & (16)) and a lower component (fig. 6 (26)); 
said upper component is portable (paragraphs [0112]; if the upper and lower components are attached by fitting the upper component is removable from the lower component thus making the upper component portable); 
said upper component comprising a living sessile organism (fig. 5 & 6 (8)) which said organism is permanently attached to said upper component by means of chemical adhesive (paragraph [0052]); 
said upper component comprising physical features compatible with corresponding features of said lower component suitable for the mechanical joining of said upper component to said lower component (paragraphs [0019], [0112], [0121]-[0123], & [0126]); 
a lower component (fig. 5 & 6 (26)) comprising: 
a tray shape form (fig. 5 & 6 (26)); 
a plurality of receiver holes (fig. 5 & 6 (28)) recessed into the upper surface of said form (fig. 5 & 6 (26) & (28)); 
said receiver holes comprising physical features compatible with corresponding features of said upper component suitable for the mechanical joining of said lower component to said upper component (paragraph [0112]).
For claim 13; Amblard teaches a two-component apparatus for temporarily mechanically attaching live sessile marine organisms to an assemblage suitable for submerged propagation of said organisms comprising: 
an upper component (fig. 6 (14) & (16)) and a lower component (fig. 6 (26));
said upper component is portable (paragraphs [0112]; if the upper and lower components are attached by fitting the upper component is removable from the lower component thus making the upper component portable); 
said upper component comprising a living sessile organism (fig. 5 & 6 (8)) which said organism is permanently attached to said upper component by means of chemical adhesive (paragraph [0052]);
said upper component comprising physical features compatible with corresponding features of said lower component suitable for the mechanical joining of said upper component to said lower component (paragraphs [0019], [0112], [0121]-[0123], & [0126]); 
a lower component comprising: 
a linear shape form (fig. 5 & 6 (26); linear with respect to the x-axis); 
a plurality of receiver holes (fig. 5 & 6 (28)) recessed into the outer surfaces of said form (fig. 5 & 6 (26) & (28)); 
said receiver holes comprising physical features compatible with corresponding features of said upper component suitable for the mechanical joining of said lower component to said upper component (paragraph [0112]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Amblard as applied to claim 1 above, and further in view of Fenger-Eriksen (US 20070221445 A1).
For claim 6; 
Amblard does not teach a female threaded mounting component nor a male threaded receiver component.
However, Fenger-Eriksen teaches a mounting component comprising a female threaded appendage (fig. 15 (9) (20)) suitable for mechanically mating with, and joining to, the receiver threaded sleeve capable of mechanically mating with, and joining to, the receiver component of the attachment apparatus comprising a similarly sized male threaded appendage (fig. 15 (18) (19)) for such purpose.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the connection method as taught by Amblard for the female threaded appendage mounting component and the male threaded sleeve receiver component as taught by Fenger-Eriksen as it is suggested by Amblard that different geometric shapes may be implemented to secure the upper component to the lower component (paragraphs [0119]; snap fastening & [0127] from Amblard). 
For claim 10; Amblard teaches all limitations as stated above.
Amblard does not teach a female threaded mounting component nor a male threaded receiver component.
However, Fenger-Eriksen teaches a mounting component comprising a female threaded appendage (fig. 15 (9) (20)) suitable for mechanically mating with, and joining to, the receiver threaded sleeve capable of mechanically mating with, and joining to, the receiver component of the attachment apparatus comprising a similarly sized male threaded appendage (fig. 15 (18) (19)) for such purpose.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the connection method as . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amblard as applied to claim 1 above, and further in view of Metzler (US 20180235192 A1).
For claim 7; Amblard teaches all limitations as stated above.
Amblard does not teach a barbed mounting component nor a similarly sized receiver component.
However, Metzler does teach a mounting component comprising a barbed appendage (fig. 5 (2)) suitable for mechanically mating with and fixing to the receiver component of the apparatus comprising a sized female sleeve (fig. 5 (6)) suitable for gripping said appendage when appendage is inserted into said sleeve (paragraph [0024]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the barbed mounting component and the similarly sized receiver component as taught by Metzler in place of the connection method taught by Amblard as it is suggested by Amblard that different geometric shapes may be implemented to secure the upper component to the lower component (paragraphs [0119]; snap fastening & [0127] from Amblard).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            
/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642